RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 03 October 2022 and 28 October 2022 have been entered.
Amendments to claims 16, 25, 28, and 29, filed on 03 October 2022, have been entered in the above-identified application.  Claims 16-25 and 28-30 are pending, of which claims 24 and 30 remain withdrawn from consideration as described on page 3 of the Office Action mailed on 24 November 2021.

Examiner’s Note
The Examiner notes that claim 24 is withdrawn from consideration.  However, if examined after rejoinder, it would be subject to a rejection under 35 U.S.C. 112(b) as the claim purports to recite a process without reciting any steps involved in the process and thus raises an issue of indefiniteness.  See MPEP § 2173.05(q). 

WITHDRAWN REJECTIONS
The objections to claims 16, 25, and 29, made of record on page 3, paragraph 5 of the office action mailed 18 July 2022 have been withdrawn due to Applicant’s amendment in the response filed 03 October 2022.
The 35 U.S.C. § 103 rejection of claims 16, 18-23, 25, and 28 as over Goubard ‘848 (U.S. Pub. 2015/0030848) as evidenced by the DERTOPHENE T technical data sheet, and of claim 17 in further view of Ueda (U.S. Pub. 2007/0123662) and of claim 29 in further view of Goubard ‘045 (U.S. Pub. 2015/0184045) made of record in the office action mailed 18 July 2022 have been withdrawn due to Applicant’s amendment in the response filed 03 October 2022.

NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103

Claims 16, 18-23, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Goubard ‘848 (U.S. Pub. 2015/0030848) as evidenced by the NORSOLENE W110 technical data sheet.
Regarding claim 16, Goubard ‘848 discloses self-adhesive articles formed with an adhesive layer made of an adhesive composition comprising at least one silyl-containing polymer, a compatible tackifying resin, and at least one catalyst to make a self-adhesive article, see abstract and p. 1, [0014-0017].  A curable silyl-containing polymer is a polyurethane having the structure of formula (II) shown at p. 3, [0064] and reproduced below:

    PNG
    media_image1.png
    76
    766
    media_image1.png
    Greyscale
	This polymer comprises a polyether and polyurethane main chain and has two hydrolyzable silylated end groups attached to the main chain by a urethane function as shown in formula (II) above.  The value of “m” is chosen such that the number-average molecular weight of the polymer is between 600 and 60,000, see p. 3, [0070].  This meets the requirements of component (A) as claimed, and the molecular weight overlaps the Mn requirement.  Goubard ‘848 does not require a monosilylated polymer to be present in the composition, meeting requirement (D).
	Goubard ‘848 teaches including at least one tackifying resin (see p. 1, [0014]), see details beginning at p. 6-7, [0168].  Several suitable resin classes are described at p. 7, [0170-0173].  Specific suitable resins are NORSOLENE W110 and NORSOLENE W80, described at p. 8, [0197].  NORSOLENE W110 is obtained by polymerization of alpha-methylstyrene without the action of phenols and thus reads on a type (ii) resin as claimed.  NORSOLENE W80 is of the same structure as NORSOLENE W110 but with a lower molecular weight leading to a lower softening point.  As alpha-methylstyrene monomer is an aromatic hydrocarbon having 9 carbon atoms (C9H10), this also reads on a type (i) resin as claimed.
	The limitation that the aromatic hydrocarbon mixture be derived from petroleum fractions is a limitation directed to the source of the alpha-methylstyrene component amounting to a method limitation.  Such a method limitation does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because alpha-methylstyrene produced synthetically has the same chemical structure as that derived from petroleum fractions.  
	The NORSOLENE W110 datasheet is relied upon for evidentiary purpose to teach that this resin has an acid number (same as the claimed hydroxyl number) of less than 0.1, see top right of the datasheet page.  As NORSOLENE W80 has the same structure, it is considered to also have a hydroxyl number of less than 0.1.  
	NORSOLENE W110 is used as the tackifying resin in Example 4, and NORSOLENE W80 is used as the tackifying resin in Example 2, see Table 1 at p. 12.
	Although Goubard ‘848 does not give an example in which a blend of NORSOLENE W110 and NORSOLENE W80 are used in the adhesive composition, the reference does teach using at least one tackifying resin (see p. 1, [0014]) and these two resins are specified in the examples, thus they are particularly suitable for the adhesive composition.  It thus would have been obvious to have combined the preferred commercially available tackifying resins taught in Goubard ‘848 to arrive at the tackifying resin mixture of the claimed adhesive composition.
	Goubard ‘848 also teaches crosslinking (also called curing, see p. 9, [0021]) using a curing catalyst, see p. 8, [0202].  This reads on component (C).	The molecular weight of polymer (II) of Goubard ‘848 overlaps the claimed molecular weight Mn of at least 20,000 g/mol.  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 18, formula (II) of Goubard ‘848 reads on claimed formula (II) in which R1 has the same meaning as claimed (see p. 3, [0065]), R2 is a linear or branched alkylene with 1 to 4 carbon atoms and thus [OR2] of Goubard ‘848 corresponds to [OR’2] in the claim (see p. 3, [0066]), R3 is a linear alkylene divalent radical comprising from 1 to 3 carbon atoms (see p. 3, [0067]), Si(R4)p(OR5)3-p has the same meaning as claimed except p may be equal to 0, 1, or 2 instead of only 0 or 1 (see p. 3, [0068] and [0071]), n is an integer such that the number average molecular weight of the polyether block of formula [OR2]n is between 300 and 30,000 Daltons (see p. 3, [0069]), m is an integer such that the number average molecular weight of the polymer of Formula (II) of Goubard ‘848 is between 600 and 60,000 Daltons (see p. 3, [0070]), group B is one of the [OR2] groups, and f is 2.
	Regarding claim 19, Goubard ‘848 teaches using at last one silyl-containing polymer, see p. 2, [0055], and thus a mixture of silyl-containing polymers may be used.  Formula (II) of Goubard ‘848 reads on Formula (II) as claimed as described above in regards to claim 18.  
	Regarding claim 20, Goubard ‘848 teaches that p may be 0 or 1, see p. 3, [0071].
	Regarding claim 21, Goubard ‘848 teaches that m is an integer such that the number average molecular weight of the polymer of Formula (II) of Goubard ‘848 is between 600 and 60,000 Daltons (see p. 3, [0070]).
	Regarding claim 22, Formula (II) of Goubard ‘848 is disilylated as shown above, that is f = 2.
	Regarding claim 23, Goubard ‘848 teaches that the number-average molecular weight of the silyl-containing polymer is between 600 and 60,000, see p. 3, [0070].  This overlaps the claimed range.  Goubard ‘848 also teaches that the molecular weight of the polymer shown in Formula (III) is from 20,000 to 40,000 (see p. 3, [0076]).  The polymer of Formula (III) is also a disilylated polyurethane/polyether polymer and shown at p. 3, [0072].
	Regarding claims 25 and 28, Goubard ‘848 teaches using from 20-85 wt. %, preferably from 30-75 wt. % of the at least one silyl-containing polymer, from 15-80 wt. % and preferably from 25-70 wt. % of at least one tackifying resin, and from 0.01 to 4 wt. % and preferably from 0.1 to 3 wt. % of at least one catalyst, see p. 2, [0054-0057].  These read on components (A), (B), and (C) respectfully.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Goubard ‘848 (U.S. Pub. 2015/0030848) in view of Ueda (U.S. Pub. 2007/0123662) as evidenced by the NORSOLENE W110 technical data sheet.
Regarding claim 17, Goubard ‘848 is relied upon as described above.  Goubard ‘848 teaches suitable silyl-containing polymers are silyl-containing polyethers, see p. 1, [0021].  The polymer should also have a molecular weight preferably in the range of 500 to 60,000, see p. 3, [0059].  However, Goubard ‘848 does not specify a polysilylated polymer with the structure of formula (I) as shown in the claim.
Ueda discloses a pressure-sensitive adhesive composition which comprises silylated polymers, see p. 1, [0001].  Production examples 3 and 4 disclose suitable polymers A-1 and A-2, see p. 5.  These are based on polyoxypropylene glycol (a polyether) with a number average molecular weight of 31,000 in the case of A-1 or 26,000 in the case of A-2, having terminal hydroxyl groups which are then provided with an unsaturated group to all termini, and the unsaturated groups are silylated to provide a silyl-group terminated polymer.  As the main chain is polyether, an ether function connecting group is present.
Polymer (A-1) of Ueda reads on formula (I) as claimed in which B is a divalent radical having 3 carbon atoms, OR’2 is based on oxypropylene and thus R’2 is a linear alkylene radical having 3 carbon atoms, R3 is propylene and thus a linear alkylene radical having 3 carbon atoms, the methyldimethoxysilyl terminal groups mean that R4 and R5 are methyl groups comprising 1 carbon atom each, p = 1 (methyldimethoxysilyl) and thus 3-p = 2 (methyldimethoxysilyl), f is 2 as multiple terminal groups are present, and the number average molecular weight is 31,000 which is within the range recited in claim 16.  See p. 5, [0059].  See also p. 3, [0034] in which the (A) polymer has from 1.4 to 3 hydrolyzable silyl groups per molecule. Ueda also teaches the use of tackifying resins (see p. 1, [0001]) and curing catalysts (see p. 4, [0044]).
Using polymer (A-1) of Ueda as the silyl-terminated polyether polymer in the composition of Goubard ‘848 results in the claimed self-adhesive article.
Goubard ‘848 and Ueda are analogous because they are similar in composition, structure and function, namely in that both references describe dialkoxylated silyl functionalized polyether polymers combined with tackifying resins and crosslinking catalysts and are used as adhesive compositions formed on support layers.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a known silyl-terminated polyether adhesive polymer such as polymer A-1 of Ueda as the silyl-terminated polyether adhesive polymer of Goubard ‘848 to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to do so because Ueda teaches a suitable adhesive polymer used in a similar service, thus there is reasonable expectation of success.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Goubard ‘848 (U.S. Pub. 2015/0030848) in view of Goubard ‘045 (U.S. Pub. 2015/0184045) as evidenced by the NORSOLENE W110 technical data sheet.
Regarding claim 29, Goubard ‘848 is relied upon as described above.  Goubard ‘848 also teaches forming the adhesive onto a substrate chosen from polyester, polyurethane, polyester block amide, or porous polyethylene materials, see p. 9, [0214].  Goubard ‘848 also discloses coating the adhesive composition onto a carrying surface of a release liner, carrier film or web, see p. 9, [0238] and [0243].  However, Goubard ‘848 does not specify the elongation at break of these substrates or carrying surfaces.  Note: the substrate or carrying surface reads on the claimed support layer.
Goubard ‘045 describes a self-adhesive article comprising a support layer of foam and an adhesive layer obtained by cross-linking an adhesive composition, see abstract and p. 1, [0001].  The adhesive composition similarly includes 20-85 wt. % of a polymer, 15-80 wt. % of a tackifier resin, and 0.01-3 wt. % of a cross-linking catalyst.  See p. 3, [0051-0054].  The polymer includes dialkoxylated silyl functionalized polyurethane or polyurethane/polyether as described at p. 2, [0022-0031].  The support layer has an elongation at break in the range of 50% to 1200%, see p. 2, [0021].  This elongation at break overlaps the claimed range of strictly less than 100%.  Suitable support layer materials are described at p. 7, [0130-0140] and include polyethylene, polyurethane, polyesters, and mixtures thereof.
As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Goubard ‘848 and Goubard ‘045 are analogous because they are similar in composition, structure and function, namely in that both references describe dialkoxylated silyl functionalized polyurethane or polyurethane/polyether polymers combined with tackifying resins and crosslinking catalysts in the same proportions and are used as adhesive compositions formed on support layers.  Both references disclose using the same support layer materials of polyester, polyurethane, and polyethylene.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a support layer material having an elongation at break of less than 100% as taught in Goubard ‘045 for the support layer of Goubard ‘848 in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to do so because Goubard ‘045 teaches foam support layer materials having such elongation properties and other desirable properties can be adhered together if the support layers are conformable, see p. 1, [0008].  It is desirable for an adhesive product to be useful on a plurality of substrates to be utilized in different environments and on different articles as described at p. 1, [0007] and p. 1-2, [0009-0014] of Goubard ‘045.


RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 03 October 2022 regarding the 35 U.S.C. § 103 rejection of the claims of record over Goubard ‘848 in view of the DERTOPHENE T product datasheet have been carefully considered.
	Applicant argues that DERTOPHENE is not a type (i) or type (ii) resin as defined in the present claims, see p. 9-10 of the remarks.  This argument is persuasive, and the Examiner no longer relies upon DERTOPHENE as a tackifying resin to satisfy the present claims.
	However, Goubard ‘848 discloses other resins including NORSOLENE W110 and NORSOLENE W80 which do read on type (i) and type (ii) tackifying resins as described in detail above.  Thus, Goubard ‘848 is still relied upon to reject the present claims.  The grounds of the 35 U.S.C. 103 rejection have been modified to include the new evidentiary reference teaching the NORSOLENE W110 acid number (hydroxyl number) as described above.

Applicant’s arguments in the response filed 03 October 2022 regarding the 35 U.S.C. § 103 rejection of claims 17 and 29 of record over Goubard ‘848 in view of Ueda and Goubard ‘045 have been carefully considered but are deemed unpersuasive.
Applicant argues that the additional references Ueda and Goubard ‘045 do not cure the alleged deficiencies of Goubard ‘848  However, Goubard ‘848 is not deficient as described above.  Accordingly, this 35 U.S.C. § 103 rejection is maintained.

Prior Art of Record
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huang (U.S. Pub. 2010/0317796) describes an adhesive composition which employs a moisture-curable polymer with at least one hydrolyzable silyl group, a curing catalyst, and tackifiers.  Suitable tackifiers include KRISTALEX 3070, 3085, and 3100 which are alpha-methyl styrene based tackifiers having a low acid number.

Conclusion
All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571)270-5592. The examiner can normally be reached Mon-Fri from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/Scott R. Walshon/           Primary Examiner, Art Unit 1759